Title: John Wayles Eppes to Thomas Jefferson, 25 May 1813
From: Eppes, John Wayles
To: Jefferson, Thomas


          Dear sir, Washington may 25. 1813.
          I received in due time the letter forwarded from Floods—I regret that my letter contained any thing which could induce you to suppose me either unreasonable in my proposals or diffident of your attatchment to my child—Being incapable of expressing either directly or indirectly any sentiment calculated to wound your feelings I have no hesitation in solemnly disclaiming any expression not in perfect unison
			 with the affection and respect which I have ever felt for you—The propositions contained in my letter were seperate and distinct.
          1. Exchange—the quantity of land—the clearings and improvements equal—
          or. 2. The House at present on the Bedford land thrown in in lieu of the clearings and improvements—This I knew would make the Bedford land more valuable than Pant-ops as it stands—but in the first place you had declared your intention of adding them hereafter and in the second place
			 I had always considered that if Pant-ops was retained Francis had a claim to a house on it of stone instead of brick similar to the one erected in Bedford—Your letters on this subject (of which probably you have copies) place this subject out of the reach of doubt—
          The other proposition viz that in the event of accident to Francis I should receive in lieu of the exchanged property the value of Pant-ops was introduced to prevent the possibility [in the event of
			 your throwing in the house] of my deriving benefit from improvement which of course it would be your choice to bestow on some one of your grand children—you may recollect that I
			 have heretofore expressed to you my opinion on the subject of Mrs Randolphs reversionary interest—So far as it respects yourself it is merely nominal—It is in your power to make Mrs Randolph to acquiese in any disposition of your property which you may think proper to make—If I had acceeded to your proposition of purchase her reversionary interest was gone—and so it ought to be as it
			 respects me—I supposed of course the same principles would govern the exchange that would have applied to the purchase—you tell me however that it would not be your act but the act of the
			 law—Even
			 supposing this to be the fact I shall not consent to receive from you sheer law—I know that a mind like yours is compelled to yield me all that the relation in which we stand authorizes me to
			 claim—I
			 have a right to stand in relation to Pant-ops on the same footing with
			 your other son in law—I cannot believe that the my misfortunes can sever the ties by which we are bound or that either my claims on you or yours on me are hereafter to depend on mere law—Can you consider it equitable that
			 one of your sons in
			 law shall possess an  uncontrouled prop authority over property conveyed for the same purposes by yourself—and the other not even a reversionary interest—Can you violate as it respects me a
			 principle sanctioned by your own example—You
			 yourself hold the property acquired by marriage in fee simple—So did my Father,
			 so does colo: Skipwith—It was in my power at any time previous to my misfortune to have the fee simple in Pant-ops—This I do not require, but claim in the event of exchange that the exchanged property shall be freed from all reversionary claims on the part of yourself or family—You cannot refuse this
			 principle having already substantially admitted it in your letter offering to purchase Pant-ops—If contrary to my expectations you were to refuse I should never cease to feel it as an act of
			 injustice—In the relations in which I stand to you, I have scrupulously fulfilled my duties,
			 and am not consious of any act on my part which can authorize on yours a marked distinction between myself and those who stand in the same relation to you—
          If the same principles govern the exchange which would have regulated the purchase I am ready to complete it on the terms you propose viz “an immediate exchange of title possession to be exchanged at the determination of Mr Randolphs lease, the number of
			 acres equal, the quantity of cleared land equal say 250 acres & farm
			 buildings equal in value with those now at Pant-ops”—
          In February last I received from a friend of mine information on the subject of Gerrardins school accompanied with an opinion that it would not continue long & even if it did that it was not a desirable situation for a boy as young as Francis—being better calculated for boys already advanced—In consequence of this I sent him to Lynchburg—He boards with an old school fellow of mine Seth Ward and the school at which he is placed is a very good one—The vacation takes place in August at which time Francis shall certainly come up and pass some time with you—I would have sent him up before sending him to Lynchburg but the winter was so severe that I thought it not proper for him to ride so far—I received from him a letter this morning—He is in good health. If after the vacation you consider the school of Mr Robertson in Albemarle a better situation than the one in which he is placed I shall feel pleasure in yielding on that subject my opinions to yours—
          The state of parties in Congress is more favorable than we had expected—The majority in favour of the administration may be safely put down at 35—We haven have nothing from the army since Harrisons letter—Bad fortune blasts in the bud every expectation however reasonable—General Dearborne will probably fail to a considerable extent in his objects—a malignant fever has appeared among his Troops since
			 the surrender of york and our last accounts state that many of his men had perished & that 400 were unfit for service—He has been compelled to send back for reinforcements & will I fear fail as to the other
			 objects of the expedition.
			 The Presidents message is luminous and manly & I hope we shall
			 unite in pursuing a course calculated to destroy for ever the castles reared on the hopes of division—
          Present me affectionately to the family & accept for your health & happiness every wish from yours affectionatelyJno: W: Eppes
        